ia.-{5-Oo\43-C£-
May 28.   2015                                           FILED IN COURT OF APPEALS
                                                          12th Court of Appeals Distr ct

Clerk
                                                                      -1 2015
12th Court of Appeals
1517 W.   Front Street.   Suite 354                             TYLER TEXAS
Tyler. Texas 75702                                        CATHY S.LUSK, CLERK



Dear Clerk.



Enclosed olease find my Original Petition for Writ of Mandamus and Reouest
to Proceed without cost. Will you olease file this with the court and notify
me of the date this has been filed and the cause number assigned to this matter'

Thank you for your time and attention. God bless and have a great day.




Shane Cain #537264

1697 FM 980

huntsville. tx 77343




                                 ••-   •   .   .
                           No.   \3-l5-oc>m3-c£-.
                                                                  FILED IN COURT OF APPEALS
                                      IN THE                        12th Court of Appeals Distr ct
                            TWELFTH C0T1RT OF APPEALS

                                   TYLER.   TEXAS


In Re                                                                    TYi~cR TEXAS
Shane Cain                                                          CATHY S. LU5:K, CLERK
                      REQUEST TO PROCEED WITHOUT COST WITH

                      DECLARATION OF INABILITY TO PAY COST

   TO THE HONORABLE JUSTICES OF SAID COURT:

   NOW COMES Shane Cain. Relator in the above stvled cause anri hereby request
for permission to proceed without cost in his Original Petition for Writ of
mandamus and further oresents his declaration of inability to pav cost, as
follows:


I am an inmate in TDCJ and have been for the last 26 years and cannot pav the
cost of this petition. I *o not earn anv money and do not- have any income and no
income from any spouse, i do not own any property and do not have anv cash in
any accounts. I do not have anv assets and do not have any dependants and no
debt and cannot get any loans from prison and declare that I am unable to Day
the cost for this writ of mandamus and wish to proceed without cost.


   I. Shane Cain. TDCJ No. 537264 declare under penalty of perjury       that the
foregoing is true and correct on this 28th day of May 2015-


  Respectfully submitted on this 28th day of May 2015.      0/|           f.    -


                                                         Shane Cain #537264

                                                         1697 FM 980

                                                         Huntsville.   TX 77343